DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Drawings
The drawings filed 6/10/2019 were accepted.




Response to Amendment
The amendment filed on 8/12/2022 has been entered and made of record. Claims 1, 16, and 31 are amended. Claims 1-4, 6-19, and 21-37 are pending.
Rejections to claims 1-3, 6-11, 13, 16-18, 21-26, 28, 31-32, and 36-37 under 35 USC 103 under Brown in view of Duo, and Wordpress, claims 4, 12, 19, and 27 under 35 USC 103 under Brown in view of Duo, Wordpress and Adobe, and claims 33-35 under 35 USC 103 under Brown in view of Duo, Wordpress, and Farouki are maintained.



Allowable Subject Matter
Claims 14-15 and 29-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-3, 6-11, 13, 16-18, 21-26, 28, 31-32, and 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al (US 6067551 A; filed 11/14/1997) in view of Duo (Duò, Matteo. “If I Update My WordPress Theme/Plugin, Will I Lose All My Customizations?” Codeable, 31 July 2018, codeable.io/updating-wordpress-theme-plugin-without-losing-customization.), WordPress (“Child Themes (Twentyseventeen).” Make WordPress Training, 31 May 2017, make.wordpress.org/training/handbook/lesson-plans/theme-school/child-themes/child-themes-twentyseventeen/#why-use-a-child-theme.).
Note: The Wordpress citation merely provides additional details regarding the child themes as described by Duo.


With regards to claim 1, Brown et al discloses a computer-implemented method comprising: receiving… a change request that results in a… master file change…, wherein the… master file change results in a switch from a first… master file to an alternative second… master file (Brown, detailed description, paragraph 43: “Once it is determined that UVI 72 for User 1 is equal to MCVI 70 at step 280, the master copy 60 on the file server 20 will be overwritten with the user's edited local copy 65 of the document as illustrated at step 290. Now that the master copy 60 has been updated by being overwritten at step 290, MCVI 72 is incremented by one at step 295.”); identifying override data within the first… master file, wherein the override data is a result of a change to the first… master file (Brown, detailed description, paragraph 43: “user's edited local copy 65”); analyzing, by an override resolution engine, the override data in the first… master file to identify override data to carry over from the first theme master file to the second… master file; and applying, by the override resolution engine, the identified override data to the second… master file (Brown, detailed description, paragraph 43: “Once it is determined that UVI 72 for User 1 is equal to MCVI 70 at step 280, the master copy 60 on the file server 20 will be overwritten with the user's edited local copy 65 of the document as illustrated at step 290. Now that the master copy 60 has been updated by being overwritten at step 290, MCVI 72 is incremented by one at step 295.” Brown, detailed description, paragraph 32: “the word processing program 36a on the server 20 must have a mechanism for keeping track of the edits from each user before the edits of one user can be used to overwrite the master copy 60” The override data includes the edits of the user to the first version of master copy. These edits are tracked and applied to the next version of the master copy).
Note: As discussed in the interviews held on 4/6/2022 and 7/12/2022, examiner is using a broader interpretation of the claims in which the second master file is an updated version of the first master file. See the response to arguments below for more details.
However, Brown et al does not disclose receiving, at an e-commerce platform, a change request that results in a theme master file change for rendering page data.
Yet, Duo teaches receiving, at an e-commerce platform, a change request that results in a theme master file change for rendering page data (Duo, Updating WordPress websites with theme customizations: “First and foremost is theme customization. This can be carried out in a number of ways”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined Brown and Duo such that the version management of Brown is applied to a theme customization document. This would have enabled the invention to directly edit the themes of a website (Wordpress, Introduction: “One of the first things front-end designers want to do is modify the design of an existing WordPress theme. After a little investigation, they discover where the theme files live, then directly edit the files”).

With regards to claim 2, which depends on claim 1, Brown does not disclose wherein the change request is a request to change an online store theme master file.
Duo teaches wherein the change request is a request to change an online store theme master file (Duo, Updating WordPress websites with theme customizations: “First and foremost is theme customization. This can be carried out in a number of ways”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined Brown and Duo such that the version management of Brown is applied to a theme customization document. This would have enabled the invention to maintain and edit the themes of a website (Wordpress, Introduction: “One of the first things front-end designers want to do is modify the design of an existing WordPress theme. After a little investigation, they discover where the theme files live, then directly edit the files”).


With regards to claim 3, which depends on claim 1, Brown discloses wherein the change request further results in a change of a… master configuration from a first master configuration to a second master configuration (Brown, detailed description, paragraph 37: “The record file 66 for the master copy 60 includes an unlock/lock flag, a document name, a master copy version identifier 70 (MCVI), and the date last edited.” Paragraph 43: “Now that the master copy 60 has been updated by being overwritten at step 290, MCVI 72 is incremented by one at step 295.”).
However, Brown et al does not disclose a change of a theme master.
Yet, Duo teaches a change of a theme master (Duo, Updating WordPress websites with theme customizations: “First and foremost is theme customization. This can be carried out in a number of ways”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined Brown and Duo such that the version management of Brown is applied to a theme customization document. This would have enabled the invention to directly edit the themes of a website (Wordpress, Introduction: “One of the first things front-end designers want to do is modify the design of an existing WordPress theme. After a little investigation, they discover where the theme files live, then directly edit the files”).

With regards to claim 6, which depends on claim 1, Brown does not disclose yet Duo/Wordpress teaches wherein the change to the first theme master is an added data element (Wordpress, Adding new Templates: “Let’s say you want to add a new Template” Exercises: “Make a new template for the home page with no sidebar.”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined Shiigi and Duo/Wordpress such that objects can be added. This would have enabled the invention to allow a user to modify the document as desired (Wordpress, Adding New Templates: “Let’s say you want to add a new Template without a sidebar”).

With regards to claim 7, which depends on claim 1, Brown dose not disclose wherein the change to the first theme master file is a removal of a data element.
Duo/Wordpress teaches wherein the change to the first theme master file is a removal of a data element (Wordpress, Adding new Templates: “Let’s say you want to add a new Template without a sidebar” Exercises: “Make a new template for the home page with no sidebar.”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined Shiigi and Duo/Wordpress such that some data can be maintained when the template or theme is changed, such as the removal of an element. This would have enabled the invention to allow a user to modify the document as desired (Wordpress, Adding New Templates: “Let’s say you want to add a new Template without a sidebar”).

With regards to claim 8, which depends on claim 1, Brown does not disclose wherein the change to the first theme master file is a reordering of at least one data element of a plurality of data elements.
Duo/Wordpress teaches wherein the change … is a reordering of at least one data element of a plurality of data elements (Wordpress, Overriding the Parent Theme’s CSS: “The Child Theme’s style.css file will override any styles in the Parent Theme’s style.css file that have the same selectors.” Since only a single element is being “reordered”, examiner is interpreting a rearrangement of the presentation of the element via the child theme’s css as sufficient to teach the limitation).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined Shiigi and Duo/Wordpress such that some data can be maintained when the template or theme is changed, such as the reordering of an element. This would have enabled the invention to maintain a user’s custom settings whenever an update is required or a change is made (Duo, paragraph 1: “Are you worried that some update might wipe out all your freshly deployed new features from your custom plugin?”).
 

With regards to claim 9, which depends on claim 1, Brown discloses wherein the override data is represented by a master override model that captures an intent of the change to the first master (Brown, detailed description, paragraph 43: “Once it is determined that UVI 72 for User 1 is equal to MCVI 70 at step 280, the master copy 60 on the file server 20 will be overwritten with the user's edited local copy 65 of the document as illustrated at step 290;” Examiner is interpreting applying the user’s edit to the master file as capturing the user’s intent).
However Brown does not disclose change to the first theme master.
Duo teaches change to the first theme master (Duo, Updating WordPress websites with theme customizations: “First and foremost is theme customization. This can be carried out in a number of ways”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined Brown and Duo such that the version management of Brown is applied to a theme customization document. This would have enabled the invention to directly edit the themes of a website (Wordpress, Introduction: “One of the first things front-end designers want to do is modify the design of an existing WordPress theme. After a little investigation, they discover where the theme files live, then directly edit the files”).

With regards to claim 10, which depends on claim 1, Brown discloses wherein the override data comprises a plurality of changes to the first theme master, wherein the override resolution engine applies a weighting to determine an order for rules application with respect to the plurality of changes (Brown, Fig. 2G: Steps 700-730 show the conflict resolution process for resolving multiple simultaneous changes).

With regards to claim 11, which depends on claim 1, Brown discloses determining a modifying characteristic of the override data; and applying a resolution rule (Brown, Summary of the present invention, paragraph 3: “Along with the reconciliation procedure, the present invention further provides a system and method for the detection of conflicts during the reconciliation process and for the resolution of such conflicts after detection”).
However Brown does not disclose rendering the page data based on the second theme master and the modifying characteristic.
Duo/Wordpress teaches rendering the page data based on the second theme master and the modifying characteristic (Duo, Updating WordPress websites with theme customizations: “First and foremost is theme customization. This can be carried out in a number of ways”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined Brown and Duo such that the version management of Brown is applied to a theme customization document. This would have enabled the invention to directly edit the themes of a website (Wordpress, Introduction: “One of the first things front-end designers want to do is modify the design of an existing WordPress theme. After a little investigation, they discover where the theme files live, then directly edit the files”).


With regards to claim 13, which depends on claim 11, Brown discloses resolution rule determines a placement of the at least one element amongst the plurality of page data elements based on the placement characteristic (Brown, Summary of the present invention, paragraph 3: “Along with the reconciliation procedure, the present invention further provides a system and method for the detection of conflicts during the reconciliation process and for the resolution of such conflicts after detection”).
Brown does not disclose yet Duo/Wordpress teaches wherein the modifying characteristic is a placement characteristic for at least one element of a plurality of page data elements (Wordpress, Adding new Templates: “Let’s say you want to add a new Template” Exercises: “Make a new template for the home page with no sidebar.”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined Shiigi and Duo/Wordpress such that objects can be added. This would have enabled the invention to allow a user to modify the document as desired (Wordpress, Adding New Templates: “Let’s say you want to add a new Template without a sidebar”).


Claims 16-18, 21-26, 28 recite substantially similar limitations to claims 1-3, 6-11, and 13 respectively and are thus rejected along the same rationales.

Claim 31 recites substantially similar limitations to claim 1 and is thus rejected along the same rationale.

With regards to claim 32, which depends on claim 31, Brown does not disclose yet Duo teaches wherein the result is display of an online store based on the second theme master (Duo, Updating WordPress websites with theme customizations: “First and foremost is theme customization. This can be carried out in a number of ways”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined Brown and Duo such that the version management of Brown is applied to a theme customization document. This would have enabled the invention to directly edit the themes of a website (Wordpress, Introduction: “One of the first things front-end designers want to do is modify the design of an existing WordPress theme. After a little investigation, they discover where the theme files live, then directly edit the files”).

Claims 36-37 recite substantially similar limitations to claims 6-7 respectively and are thus rejected along the same rationales.




Claims 4, 12, 19, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al in view of Duo, and further in view of Adobe (“InDesign Help / Master pages”; Adobe; <https://helpx.adobe.com/indesign/using/master-pages.html>; published Feb. 19, 2014). 

With regards to claim 4, which depends on claim 1, Brown does not disclose wherein the change request further results in a change of a page master from a first page master to a second page master.
However, Adobe teaches wherein the change request further results in a change of a page master from a first page master to a second page master (Adobe, Base on master on another: “You can create a master variation that is based on and updates with another master (called the parent master) within the same document. The master spreads based on the parent master are called child masters. For example, if your document has ten chapters that use master spreads that vary only slightly, base all of them on a master spread that contains the layout and objects common to all ten. This way, a change to the basic design requires editing just the parent master instead of editing all ten separately.”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined Brown and Adobe such that the master document, or page master, can be changed to a second master. This would have allowed the user to “override parent master items on a child master to create variations on a master… This is a powerful way to keep a consistent yet varied design up to date.” (Adobe, Base on master on another).

With regards to claim 12, which depends on claim 11, Brown does not disclose wherein the modifying characteristic is a type characteristic for at least one element of a plurality of page data elements and the resolution rule determines a placement of the at least one element amongst the plurality of page data elements based on the type characteristic.
However, Adobe teaches wherein the modifying characteristic is a type characteristic for at least one element of a plurality of page data elements and the resolution rule determines a placement of the at least one element amongst the plurality of page data elements based on the type characteristic (Adobe, Override or detach master items: “Overriding a master item puts a copy of it on the document page without breaking its association with the master page… Attributes you can override for a master page object include strokes, fills, contents of a frame, and any transformations (such as rotating, scaling, shearing, or resizing), corner options, text frame options, lock state, transparency, and object effects.” Since “type characteristic” isn’t really properly defined, examiner can interpret the objects that have been overwritten as a type of object).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined Brown and Adobe such that content of the master document can be selectively overwritten via resolution rules. This would have allowed the user to “override parent master items on a child master to create variations on a master… This is a powerful way to keep a consistent yet varied design up to date.” (Adobe, Base on master on another).


Claims 19 and 27 recite substantially similar limitations to claims 4 and 12 respectively and are thus rejected along the same rationales.


 Claims 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al in view of Duo and Wordpress, and further in view of Farouki et al (US20160092404A1; filed 9/30/2014).

With regards to claim 33, which depends on claim 32, Brown does not disclose yet Farouki et al teaches the graphical user interface further comprising a feedback input for providing corrections to the rendering of the page data (Farouki, abstract: “obtaining and processing intent-based feedback… The feedback may include overriding feedback that overrides the intent interpretation used in the layout, and/or intent feedback that changes or adds more intent data for the content data.”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined Shiigi et al and Farouki et al such that the merchant can provide feedback regarding the web page rendering. This would have allowed the web page to be “presented in a way that is consistent with the author's intentions” (Farouki et al, paragraph 3).

	With regards to claim 34, which depends on claim 31, Brown does not disclose yet Farouki teaches the graphical user interface further displaying a confidence score associated with rendering the page data based on the second theme master (Farouki et al, paragraph 5: “Each of the templates may be scored according to a set of heuristic rules, and the template having the highest score may be selected as the generated layout”; paragraph 94: “From operation 704, the routine 700 proceeds to operation 706, where a score is computed for each of the candidate layouts 304.”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined Shiigi et al and Farouki et al such that the invention provides a score for the quality of the templates. This would have enabled the invention to compare the scores of multiple candidate layouts to determine the layout that is best suited for rendering to the user (Farouki, paragraph 97: “the candidate layout 304 having the highest score may be selected as the layout 304 for the content data 114, and stored in the layout-ready view model 216 along with the content data 114 for rendering”).

With regards to claim 35, which depends on claim 31, Brown does not disclose yet Farouki teaches the graphical user interface further displaying a ranking of pages based on the second theme master (Farouki et al, paragraph 5: “Each of the templates may be scored according to a set of heuristic rules, and the template having the highest score may be selected as the generated layout”; paragraph 94: “From operation 704, the routine 700 proceeds to operation 706, where a score is computed for each of the candidate layouts 304.”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined Shiigi et al and Farouki et al such that the invention provides a ranking of the quality of the templates. This would have enabled the invention to compare the scores of multiple candidate layouts to determine the layout that is best suited for rendering to the user (Farouki, paragraph 97: “the candidate layout 304 having the highest score may be selected as the layout 304 for the content data 114, and stored in the layout-ready view model 216 along with the content data 114 for rendering”).




Response to Arguments
Applicant’s arguments filed 8/12/2022 with respect to claims 1, 16, and 31 regarding the amendments have been fully considered but are not persuasive. As discussed in the interview held July 12, 2022, examiner does not believe that the amendments overcome the interpretation of the second theme master file simply being a different version of the first theme master file. In particular, applicant points to the identifying of override data and how that is different from Brown’s determination of override data using the configuration. Examiner disagrees with this argument because there is no description of the identifying process outside of the term “analyzing.” Thus the identification can be interpreted as being equivalent to the determination of items not being changed as taught by Brown et al. Suggested amendments that may overcome this rejection include claiming that the second theme master file is not another version of the first theme master file, or including details on the 'identifying' step of claim 1 which would sufficiently differentiate it from the current interpretation.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Teevan et al (US20160210275A1): Teaches identifying changes in online documents in a version control system. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRODERICK C ANDERSON whose telephone number is (313)446-6566.  The examiner can normally be reached on Monday-Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 5712724124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.C.A/Examiner, Art Unit 2178                                                                                                                                                                                                        

/STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178